 586DECISIONSOF NATIONALLABOR RELATIONS BOARDGermantown Development Co., Inc.,Employer-Peti-tionerandSuperior Kuetemeyer Co., Inc.,Employ-er-PetitionerandCarpenters'District Council ofMilwaukee County and Vicinity of the UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO. Cases 30-RM-284 and 30-UC-82November 27, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOUpon petitions duly filed by Germantown Devel-opment Co., Inc. (hereinafter referred to as German-town), in Case 30-RM-284 and by Superior Kuetem-eyer Co., Inc. (hereinafter referred to as Superior), inCase 30-UC-82, under Section 9(c) of the NationalLabor Relations Act, as amended, a hearing was heldbefore Hearing Officer Shirley A. Bednarz of theNational Labor Relations Board. Following the closeof the hearing, the Regional Director for Region 30transferred these cases to the Board for decision. Abrief was filed by Superior.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this case, including thebrief filed by Superior, the Board finds:1.Germantown and Superior are engaged incommerce within the meaning of the Act and it willeffectuate the purposes of the Act to assert jurisdic-tion herein.2.Carpenters'DistrictCouncil ofMilwaukeeCounty and Vicinity of the United Brotherhood ofCarpenters and Joiners of America, AFL-CIO(hereinafter referred to as the Union), is a labororganization within the meaning of the Act.3.Superior is a residential and commercialplumbing contractor. Prior to February 1973,a smallportion of its business, approximately 3 to 4 percent,consisted of real estate development in which all ofthe carpentry work was subcontracted. In connectionwith, this aspect of its business, Superior was thecontractor on scattered construction sites beingdeveloped for the Milwaukee Housing Authority.After two of Superior's carpentry subcontractorssuccessivelywent into bankruptcy, Superior, inFebruary 1972, hired two carpenters to complete thework.1The bylaws of the Association clearly provide that subsidiarycompanies are not parties to, and are thus not bound by, any contractsnegotiated on behalf of their parent companies by the Association.2The collective-bargaining agreement itself containsno reference tosubsidiary companies of signatory employers. The work covered by theagreement is describedm general terms as "bargaining unit workSuperior is a member of the Associated MechanicalContractors, Inc., which is a member of the AlliedConstruction Employers Association, Inc. (hereinaft-er referred to as the Association), which has acontract with the Union.' Superior thus was a partyto the collective-bargaining agreement between theAssociation and the Union covering Superior's twocarpenter employees. This contract expired in May1972 and a new contract was entered into by theAssociation and the Union to expire in May 1975.2Superior, however, has employed no carpenters sinceFebruary 1973, when the above job was substantiallycompleted. Superior's only other construction relatedjob was at a project in Fond du Lac, Wisconsin, atwhich it subcontracted all carpentry work. Superiorhas since phased out all its real estate developmentoperations and is presently engaged exclusively inplumbing contracting.Germantown was founded in 1961 by partiesunconnectedwithSuperior for the purpose _ ofacquiring and developing real estate. In early 1971,Superior acquired all of the stock of Germantownand continued it for the same purposes. Germantownowned a tract of land at Lake Park Village,Wisconsin, on which it subsequently erected a planttomanufacture prefabricatedmodular buildingcomponents for use at its adjacent housing project.In September 1972, the plant was completed andGermantown began operations in the plant. It hiredsix employees to work in the plant. The actualconstructionwork on the housing project wassubcontracted.In September 1972, Hashek, the Union's businessrepresentative, visited the Germantown plant andasked that Riead, the plant manager, hire membersof the Union to work in the plant. This demand wasrepeated orally and in writing during October. Rieadrejected all of the Union's requests.InNovember 1972, the Union filed a grievanceagainstSuperiorpursuant to the terms of itscollective-bargaining agreement with Superior, as-serting that Superior was violating the contract byfailing to apply its terms to the Germantown plantemployees. The Union argued that Superior andGermantown were the same employer and that,therefore, the Germantown plant employees were anaccretion to the unit of Superior employees coveredby the contract. The Union relied on the fact thatSuperior and Germantown were commonly ownedand had identical officers and directors .3 The Unionalso alleged that Germantown plant employees werehistoricallycovered bythisagreementand normally performed byApprenticeandJourneyman carpentersover which the Employer hascontrol."The contract applies to "all workmen performingbargainingunitwork historically covered by this agreementand covered by the occupation-al and geographic jurisdiction of the union."3RussellW Spitz is president and a directorof both corporations Spitz207 NLRB No. 97 GERMANTOWN DEVELOPMENT CO.587performing work covered by the agreement. Pursuantto the agreement's grievance provisions, a bipartitepanel was selected,consistingof two Superior andtwo union representatives. The panel became dead-locked and failed to resolve the grievance. Theparties then selected a single arbitrator to decidewhether, under the agreement, Germantown was an"employer" and whether the Germantown plantemployees were performingbargainingunitwork.No date for final arbitration had been arranged atthe time of this hearing. In the meantime, German-town and Superior filed their respective petitions.With regard to Germantown's petition, the Unioncontends that it has never made any demand onGermantown and, indeed, does not wish torepresentthe plant employees as a separateunit.It argues,accordingly, that no questionof representation existsregarding the Germantown employeesandthat thepetition should therefore be dismissed. Rather, theUnion seeks to represent these employees as part ofthe Superior unit and has disclaimed any interest inrepresenting them as employees of Germantown. Inview of the Union's disclaimer, we find that noquestion concerningrepresentation existswithin themeaning of Sections 9(c)(1) and 2(6) and (7) of theAct.4Accordingly, we shall dismiss the petition inCase 30--RM-284.As to Superior's petition in Case 30-UC-82, theUnion contends initially that we should defer ourconsideration of this matter until the arbitrator hashad an opportunity to rule on the matters of contractinterpretation submitted to him.We do not agree.The central issue in thiscase,as recognized by theUnion, is whether the Germantown plant employeesare an accretion to the Superior bargaining unit asdescribed in the agreement between the Associationand the Union. We have consistently held that,notwithstanding an arbitrator's findingson mattersof contract interpretation related to accretionissues,itistheobligation of the Board to determinewhether, absent the consent of the employees, theemployees constitute an accretionto an existingbargainingunit.5Thus, regardless of how thearbitratormight resolvethe issuesbefore him, theBoard must still pass upon the question of accretion.Therefore, we shall consider this case onitsmerits.On the merits, the Union again contends thatGermantown and Superior are the same employer;that the Germantown plant employees are thereforeemployees of Superior; that they perform bargainingunit- work; and that they are thus an accretion toSuperior's carpenter bargaining unit. The Unionargues that Germantown's and Superior's operationsare integrated; that the companies have identicalofficersand directors; that a common link isPresident Russell Spitz, who is actively involved inthe operations and labor relations of both; that thecompanies have shared equipment and interchangedemployees; and that both companies share officefacilities, bookkeeping services, and have a commontelephone number.Because we find, for the reasons discussed below,that the Superior and Germantown employees arenot suitable units for merger by accretion, we do notreach or pass upon the separate or joint employerissue raised by the Union.The evidence establishes, and we find, that Superi-or is presently engaged solely in commercial andresidential plumbing contracting and that its employ-ees, all plumbers, are represented by a plumbers'union. Its real estate division was phased out with theacquisition of Germantown, and Superior has em-ployed no carpenters since February 1973. Prior toFebruary 1973, the work performed by Superior'scarpenter employees, described in broad and generalterms in its contract with the Union, was confined toconstruction site work. Thus, at the present time,Superior is not engaged in any carpenter bargainingunit work and there are no employees in its carpenterbargaining unit.On the other hand, Germantown's plant employeesare engaged solely in the manufacture of prefabricat-ed building components.None of these plantemployees were ever employed by Superior. They areunskilled workers who perform a variety of functionson each prefabricated unit, including carpentry,plumbing, electrical,and painting work. Theseemployees work exclusively inside the plant, exceptfor four employees who spend approximately 10percent of their working time at the nearby construc-tion site erecting the prefabricated units for testingand training purposes. The employees of German-town work under separate supervision and they donot interchange with Superior's employees.The evidence, therefore, does not support theUnion's contention that the Germantown plantemployees are performing "unit work" as contem-plated by Superior's contract with the Union. To thecontrary, the evidence establishes, and we conclude,thatGermantown's plant employees constitute aisnot involved in the day-to-day operations or labor relations matters ofeither corporation and spends most of his time coordinating GermantoWsoverall operations. The evidenceestablishesthat Spitz hired no employeesof Superior but hired the managers of Germantown's three divisions-plant,expediting, and engineering-includingPlantManager Riead-RonaldGehrman, secretary and treasurer of both corporations,isSuperior'splumbing manager- He has no authority over the day-to-day operations orlabor relations matters of Germantown.There is no evidence to indicatethat the directors have participated in establishing or administering laborrelations policy at either corporation4 Aerojet-General Corporation,185 NLRB 794,Bowman BuildingProductsDivision,170 NLRB 3125Woolwich, Inc,185NLRB 783,Combustion Engineering,Inc,195NLRB 909. 588DECISIONSOF NATIONALLABOR RELATIONS BOARDseparate and distinct bargaining unit enjoying acommunity of interest that is separate and apartfrom the unit of employees at Superior. Consequent-ly,we find the Germantown unit of employees is notsuitable formerger by accretion to Superior'scontract unit which presently has no employees .6Accordingly, we shall clarify the unit described inthecollective-bargaining agreement between theAssociation and the Union, insofar as it applies toSuperior's employees, to exclude the Germantownplant employees.encompassing the carpenter employees of SuperiorKuetemeyer Co., Inc., Milwaukee, Wisconsin, whoare representedby Carpenters'DistrictCouncil ofMilwaukeeCounty and Vicinity of the United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, be,and it hereby is clarified by specifically excludingtherefrom all plant employees employed by German-town Development Co., Inc., Germantown, Wiscon-sin.IT IS FURTHER ORDERED that the petition in Case30-RM-284 be, and it hereby is, dismissed.ORDERIt is hereby ordered that the bargaining unit6TheGreat Atlantic and Pacific Tea Company,140 NLRB1011, 1021.